DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 9-10, reciting “…configured to transmit the electrical signal receives the radio signal”, however it’s unclear what is referred to being configured to transmit the electrical signal, and what is referred to that receives the radio signal.  According to the specification, the cable is used as an antenna for diversity and receiving the radio signal, appropriate clarification is required.    
Claims 2-11 are rejected for depending from claim 1. 
Regarding claim 12, in lines 10-11, reciting “…and the antenna element receives the radio signal”, however it’s unclear what is referred to that receives the radio signal.  According to the specification, the cable is used as an antenna for diversity and receiving the radio signal, appropriate clarification is required.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimoto (US 20090312604 A1). 
For claim 1, Kimoto discloses (Abstract, [0077]) a reception apparatus comprising: 
a processor (figure 16, processor 202) configured to perform predetermined processing on an electrical signal corresponding to a radio signal configured by a preamble portion and a data portion ([0143] figure 17) following the preamble portion, the data portion including image data picked up by a mobile body ([0068] mobile body capsule endoscope 2); and 
a switching circuit ([0137]-[0139], figure 16, changeover switch SW) configured to be capable of performing switching between a first connection state (first position of SW) in which an antenna element capable of receiving the radio signal receives the radio signal (figure 16, antenna 206), and a second connection state (second position of SW) in which only a cable (figures 2 and 15, cable from 202 to 206) positioned between the processor and the antenna element and configured to transmit the electrical signal (figure 16, the SW configured to transmit the electrical signal, based on the SW receives the radio signal transmitted by the mobile body) receives the radio signal transmitted by the mobile body, 
wherein the processor is configured to: switch the switching circuit such that the first connection state is obtained in a first time period out of a time period in which the preamble portion is received and the second connection state is obtained in a second time period out of the time period in which the preamble portion is received, the second time period being different from the first time period ([0142]-[0147], figure 18, antenna switching operation and timing for determining largest strength); and 
switch the switching circuit to either the first connection state or the second connection state based on the electrical signal corresponding to the radio signal received in each of the first time period and the second time period in a time period in which the data portion is received ([0142]-[0147], figure 18).  
For claim 2. The reception apparatus according to claim 1, Kimoto discloses wherein the processor: calculates an index relating to a reception performance of the radio signal based on the electrical signal corresponding to the radio signal received in each of the first time period and the second time period (figure 18); and switches the switching circuit to either the first connection state or the second connection state based on the index ([0142]-[0147], figure 16 controller C2, [0117], strength index).  
For claim 3. The reception apparatus according to claim 2, Kimoto discloses wherein: the index is a reception strength of the radio signal; and the processor switches the switching circuit to a connection state corresponding to a time period in which the radio signal including a larger reception strength is received out of the first time period and the second time period in the time period in which the data portion is received ([0142]-[0147], figures 16 and 18, strength index).  
For claim 5. The reception apparatus according to claim 2, Kimoto discloses further comprising a plurality of reception antennas, wherein: the plurality of reception antennas each include the antenna element, the cable, and the switching circuit; and the processor selects a reception antenna that receives the data portion based on the index, and switches the switching circuit such that a selected connection state is obtained in the selected reception antenna in the time period in which the data portion is received ([0142]-[0147], figures 15-18).  
For claim 6. The reception apparatus according to claim 1, Kimoto discloses wherein: the radio signal includes a position detection portion for detecting a position of the mobile body; and the processor switches the switching circuit such that the first connection state is obtained in a time period in which the position detection portion is received ([0142]-[0147], figures 15-18, [0091], [0117], position of the mobile body has largest signal strength).  
For claim 7. The reception apparatus according to claim 6, Kimoto discloses further comprising a plurality of reception antennas, wherein: the plurality of reception antennas each include the antenna element, the cable, and the switching circuit; and the processor switches the switching circuit such that the first connection state is obtained in all of the plurality of reception antennas in the time period in which the position detection portion is received ([0142]-[0147], figures 15-18, [0091], [0117], antenna scanning in the first connection state through all antennas).  
For claim 8. The reception apparatus according to claim 1, Kimoto discloses wherein: the switching circuit (figure 16, switch SW) includes a first switching circuit (SW) positioned between the antenna element and the cable (cable between SW and circuit 211); and the first switching circuit electrically connects the antenna element and the cable to each other in the first connection state and electrically disconnects the antenna element from an electrical circuit including the processor and the cable in the second connection state ([0142]-[0147], figures 15-18, switching on or off the antennas).  
For claim 11. The reception apparatus according to claim 1, Kimoto discloses wherein the mobile body is a capsule endoscope ([0068] mobile body capsule endoscope 2).  
For claim 12, Kimoto discloses (Abstract, [0077]) a reception method of receiving a radio signal configured by a preamble portion and a data portion following the preamble portion ([0143] figure 17), the data portion including image data picked up by a mobile body ([0068] mobile body capsule endoscope 2), the radio signal being transmitted by the mobile body, the reception method comprising: 
switching the switching circuit ([0137]-[0139], figure 16, changeover switch SW) to a first connection state in which an antenna element (figure 16, antenna 206) capable of receiving the radio signal receives the radio signal in a first time period out of a time period in which the preamble portion is received ([0142]-[0147], figure 18, antenna switching operation and timing for determining largest strength); 
switching the switching circuit to a second connection state in which only a cable (figures 2 and 15, cable from 202 to 206) positioned between a processor (figure 16, processor 202) configured to perform predetermined processing on an electrical signal corresponding to the radio signal and the antenna element receives (the antenna 206 or the switching circuit receives the radio signal) the radio signal in a second time period out of the time period in which the preamble portion is received, the second time period being different from the first time period, the cable being configured to transmit the electrical signal ([0142]-[0147], figure 18, antenna switching operation and timing for determining largest strength); and 
switching the switching circuit to either the first connection state or the second connection state based on the electrical signal corresponding to the radio signal received in each of the first time period and the second time period in a time period in which the data portion is received ([0142]-[0147], figure 18).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimoto (US 20090312604 A1) in view of YOSHINO (US 20170236622 A1).   
For claim 10. The reception apparatus according to claim 1, Kimoto fails to disclose further comprising: a first separation circuit for removing a noise signal transmitted to the antenna element from the cable, the first separation circuit being positioned between the antenna element and the cable; and a second separation circuit for removing a noise signal transmitted to the cable from the processor, the second separation circuit being positioned between the processor and the cable.  
YOSHINO discloses (Abstract, figure 10, [0068], [0070]-[0072]) a data signal cable comprises a first separation circuit (figure 10, choke coil 72) for removing a noise signal transmitted to a first electronic port from the cable, the first separation circuit being positioned between the first electronic port and the cable; and a second separation circuit (figure 10, choke coil 82) for removing a noise signal transmitted to the cable from a processor, the second separation circuit being positioned between the processor and the cable.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by YOSHINO into the art of Kimoto as to include the choke coils to improve signal transmission quality. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kimoto (US 20090312604 A1) in view of Pronkine (US 20060017633 A1).   
For claim 13, Kimoto discloses (Abstract, [0077]) a reception apparatus configured to receive a radio signal configured by a preamble portion and a data portion following the preamble portion ([0143] figure 17), the data portion including image data picked up by a mobile body ([0068] mobile body capsule endoscope 2), the radio signal being transmitted by the mobile body, the reception apparatus comprising: 
a processor (figure 16, processor 202) configured to perform predetermined processing on an electrical signal corresponding to the radio signal; 
a reception antenna (figure 16, antenna 206) configured by an antenna element capable of receiving the radio signal, and cable (figures 2 and 15, cable from 202 to 206) positioned between the processor and the antenna element and configured to transmit the electrical signal; and 
a switching circuit ([0137]-[0139], figure 16, changeover switch SW) capable of performing switching between a first connection state in which the antenna element receives the radio signal and a second connection state in which the cable receives the radio signal from the antenna, 
wherein the processor: switches the switching circuit such that the first connection state is obtained in a first time period out of a time period in which the preamble portion is received and the second connection state is obtained in a second time period out of the time period in which the preamble portion is received, the second time period being different from the first time period ([0142]-[0147], figure 18, antenna switching operation and timing for determining largest strength); and 
switches the switching circuit to either the first connection state or the second connection state based on the electrical signal corresponding to the radio signal received in each of the first time period and the second time period in a time period in which the data portion is received ([0142]-[0147], figure 18).  
Kimoto fails to mention the second connection state in which only the cable receives the radio signal. 
Pronkine discloses a spatial diversity radio receiver comprising an antenna for receiving a first diversity radio signal, and an antenna cable acting as a diversity antenna for receiving a second diversity radio signal, and selecting between the two received diversity radio signals (Abstract, figure 3, [0002]: Diversity reception may be defined as radio reception in which a signal is received by combining or selecting signals from the same source that have been received at two spatially separated points; [0006]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pronkine into the art of Kimoto as to use the cable as a diversity antenna for receiving a diversity radio signal through the switch SW for improving diversity reception. 


Allowable Subject Matter
Claims 4 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims 4 and 9 are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the limitation of claims 4 and 9.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
December 7, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643